Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 31, 2019                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  159225 & (18)                                                                                          David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  ANNE MARIE HAZEN,                                                                                   Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 159225
                                                                   COA: 345880
                                                                   Eaton CC: 11-000549-DS
  KEVIN ANTHONY PHILLIS,
           Defendant-Appellee.

  _________________________________________/

         The motion to supplement record is GRANTED. On order of the Court, the
  application for leave to appeal the January 25, 2019 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 31, 2019
         t0528
                                                                              Clerk